Case: 1:18-cv-01713 Document #: 117 Filed: 07/09/19 Page 1 of 1 PageID #:1877

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Joshi Living Trust, et al.
                                  Plaintiff,
v.                                                   Case No.: 1:18−cv−01713
                                                     Honorable Matthew F. Kennelly
Akorn, Inc., et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 9, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Telephone status
hearing held on 7/9/2019 with attorneys for both sides. Telephone status hearing, to be
initiated by the parties, is set for 7/30/2019 at 8:30 a.m. for the purpose of reporting on
status of settlement. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
